

116 HR 3919 IH: Creating Opportunity And Sustainability Through Science Act
U.S. House of Representatives
2019-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3919IN THE HOUSE OF REPRESENTATIVESJuly 23, 2019Mr. Moulton (for himself and Mr. Graves of Louisiana) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require research in coastal sustainability and resilience, to ensure that the Federal Government
			 continues to implement and advance coastal resiliency efforts, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Creating Opportunity And Sustainability Through Science Act or the COASTS Act. 2.FindingsThe Congress finds that—
 (1)coastal cities and communities are particularly vulnerable to hazards and extreme weather events, accelerating the degradation of natural and built infrastructure that coastal economies and populations depend upon; and
 (2)such degradation harms community resiliency and exposes coastal cities and their inhabitants to more frequent and more severe hazards, impacting the ecosystems that provide livelihoods, food, and energy, and other essential benefits.
			3.National Oceanic and Atmospheric Administration research programs
			(a)Coastal science and assessment: Competitive external research
 (1)In generalThe Secretary of Commerce, acting through applicable National Oceanic and Atmospheric Administration programs within the National Ocean Service, the Office of Oceanic and Atmospheric Research, and the National Marine Fisheries Service, shall carry out an extramural competitively awarded grants program focused on interdisciplinary coastal resilience and sustainability.
 (2)ObjectiveThe objective of the program shall be to develop scalable, best practices— (A)to prepare more resilient, sustainable cities and resilient communities; and
 (B)to reduce disaster recovery costs. (3)CollaborationThe Secretary shall conduct the program in collaboration with business and industry, government agencies, academic institutions, and coastal community stakeholders.
 (4)EligibilityTo be eligible for a grant under this subsection, an applicant must be an institution of higher education, nonprofit organization, State, local, or Tribal Government, for-profit organization, United States Territory, or Federal agency that has statutory authority to receive transfers of funds.
				(b)Coastal resilience research competitive grants
 (1)In generalThe Secretary of Commerce, acting through the National Oceanic and Atmospheric Administration, shall annually award competitive grants for—
 (A)activities that strengthen coastal communities; and (B)restoration of coastal habitats to provide vital habitat for fish and strengthen the resilience of coastal ecosystems.
 (2)PrioritiesIn awarding grants under this subsection, the Secretary shall give priority to funding projects for—
 (A)protecting life and critical infrastructure that, if destroyed or damaged, would have a debilitating impact on economic security, undermine community resiliency and adaptation, and threaten public health or safety;
 (B)assessing the effects of local land-use considerations on coastal and marine resources; (C)developing decision-support tools useful to coastal communities;
 (D)determining societal, ecological, and resiliency benefits of coastal restoration and natural, nature-based, and man-made infrastructure, and how these benefits affect the sustainability of coastal ecosystems;
 (E)citizen-science monitoring of coastal and marine resources as part of efforts to protect coastal communities;
 (F)evaluating potential outcomes associated with developing new commercial and recreational fishery resources, including aquaculture and targeting invasive and range-expanding species;
 (G)monitoring and developing ecosystem-based approaches to managing coastal ecosystems to promote sustainability;
 (H)assessing the capacity of human communities to adapt to coastal hazards; (I)assessing coastal vulnerability and risk;
 (J)evaluating adaptation and restoration approaches to reduce risk, including through the use of natural, nature-based, and man-made features; and
 (K)minimizing costs associated with damages incurred from natural disasters, flooding, and sea level rise.
 4.DonationsThe Secretary of Commerce, acting through the National Oceanic and Atmospheric Administration, may accept and use donations of funds to implement this Act.
		